ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on October 5, 1965 (178 So.2d 913) affirming the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed November 23, 1966 (192 So.2d 1) and mandate dated January 9, 1967, now lodged in this court, reversed this court’s judgment and remanded the cause for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on October 25, 1965 is withdrawn, the opinion and judgment of this court filed October 5, 1965 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the circuit court appealed from in this cause is reversed and the cause is remanded for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).